Case: 6:20-cr-00025-REW-HAI Doc #: 29 Filed: 10/09/20 Page: 1 of 2 - Page ID#: 64




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 UNITED STATES OF AMERICA,                           )
                                                     )
       Plaintiff,                                    )       No. 6:20-CR-25-REW-HAI
                                                     )
 v.                                                  )
                                                     )
 JASON JAMES MOORE, aka JASON C.                     )                 ORDER
 MOORE,                                              )
                                                     )
       Defendant.
                                        *** *** *** ***

       After conducting Rule 11 proceedings, Judge Ingram recommended that the undersigned

accept Defendant Jason James Moore’s guilty plea and adjudge him guilty of the offense charged

in Count One of the Indictment and the forfeiture allegation of the Indictment. DE 26 (Minute

Entry). See also DE 25-1 (Plea Agreement). Judge Ingram expressly informed Defendant of his

right to object to the recommendation and to secure de novo review. See DE 27 at 3. Defendant

does not object to Judge Ingram’s recommendation. DE 28. The United States did not object.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).

       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

                                                 1
Case: 6:20-cr-00025-REW-HAI Doc #: 29 Filed: 10/09/20 Page: 2 of 2 - Page ID#: 65




       1. The Court ADOPTS DE 27, ACCEPTS Moore’s guilty plea, and ADJUDGES him

          guilty of Count One of the Indictment (DE 1);

       2. Further, per Judge Ingram’s recommendation (DE 27 ¶ 4) and Defendant’s agreement

          (DE 25-1 ¶ 10), the Court provisionally FINDS that Moore has an interest in the

          property identified in the operative indictment (DE 1 (the forfeiture enumeration)) and

          preliminarily ADJUDGES Defendant’s interest in such property FORFEITED.

          Under Criminal Rule 32.2, and absent pre-judgment objection, “the preliminary

          forfeiture order becomes final as to” Defendant at sentencing. Fed. R. Crim. P.

          32.2(b)(4)(A). The Court will further address forfeiture at that time, see id. at (b)(4)(B);

          and

       3. The Court will issue a separate sentencing order.1

       This the 9th day of October, 2020.




1
 At the hearing, Judge Ingram remanded Moore to custody. See DE 26. The Court, thus, sees no
need to further address detention at this time.
                                                 2
